        Case 1:17-cv-00203-KMW Document 187 Filed 03/01/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PEARSON EDUCATION, INC.; CENGAGE
LEARNING, INC.; and MCGRAW-HILL GLOBAL
EDUCATION HOLDINGS, LLC,


               Plaintiffs,
                                                            Case No. 17-cv-203-KMW
v.

DANN DIVINE; DAPHNEE DIVINE; REJOICE
SENAYE; MAWULI KRAH; ROSCHELLE
SALMON; JOSHUA KHALIFA; BRIDGEPORTS
INT’L INC.; and HAPPY FAMILIES INT’L INC.,

                       Defendants.


              [PROPOSED] FINAL JUDGMENT AND INJUNCTION AS TO
                        DEFENDANT JOSHUA KHALIFA

       Plaintiffs Cengage Learning, Inc., McGraw Hill LLC (successor in interest to McGraw-

Hill Global Education Holdings, LLC), and Pearson Education, Inc. (collectively, the “Plaintiffs”)

filed a complaint against Joshua Khalifa (“Defendant”), alleging claims of infringement pursuant

to the Copyright Act, 17 U.S.C. § 101, and trademark counterfeiting pursuant to the Lanham Act,

15 U.S.C. § 1114. The parties indicate that they have settled this matter. In connection therewith,

the parties have jointly stipulated to entry of this Final Judgment and Permanent Injunction.

       NOW THEREFORE, it is hereby:

       I.      ORDERED that final judgment is ENTERED for Plaintiffs against Defendant.

               Each party shall bear its own costs and expenses, including its attorney’s fees.

       II.     ORDERED that a permanent injunction is ENTERED in this action as follows:

               Defendant and their personal representatives, heirs, executors, administrators,
        Case 1:17-cv-00203-KMW Document 187 Filed 03/01/21 Page 2 of 4




               agents, and assigns, and all those in active concert or participation with them who

               receive actual notice of this injunction are enjoined from:

               a. Directly or indirectly infringing any copyrighted work that is owned or

                  exclusively controlled by any of Plaintiffs (“Plaintiffs’ Copyrighted

                  Works”), including any copyrighted work published under any of the

                  imprints identified on Appendix A hereto1 (the “Imprints”);

               b. Directly or indirectly infringing any trademark that is owned or

                  exclusively controlled by any of the Plaintiffs Marks, including such

                  trademarks associated with the Imprints;2

               c. Directly or indirectly manufacturing, reproducing, importing, distributing

                  (including returning goods purchased from another), offering for sale,

                  and/or selling infringing copies of Plaintiffs’ Copyrighted Works and/or

                  Plaintiffs’ Marks; and

               d. Knowingly (i.e., with actual knowledge or reason to know) enabling,

                  facilitating, permitting, assisting, soliciting, encouraging, or inducing

                  others to directly or indirectly infringe, manufacture, reproduce, import,

                  distribute, offer for sale, and/or sell infringing copies of Plaintiffs’



1
 “Publishers’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, whether now in existence or later created, regardless of media type, the
copyrights to which are owned or exclusively controlled by any of the Publishers or their parents,
subsidiaries, affiliates, predecessors, successors, and assigns, whether published in the United
States or abroad.
2
  “Publishers’ Marks” means any and all trademarks and service marks, whether now in
existence or later created, which are owned or exclusively controlled by any of the Publishers or
their parents, subsidiaries, affiliates, predecessors, successors, and assigns, whether used in
commerce in the United States or abroad.
Case 1:17-cv-00203-KMW Document 187 Filed 03/01/21 Page 3 of 4




          Copyrighted Works and/or Plaintiffs’ Marks

III.   FURTHER ORDERED that the Court retains jurisdiction for the purpose of

       enforcing this Order. Without limiting the foregoing, Plaintiffs may move the

       Court for a supplemental order as may be appropriate to effectuate the purposes of

       this Permanent Injunction.


SO ORDERED this _______
                   1st day of ______________,
                                     March    2021.




                                                /s/ Kimba M. Wood
                                            HON. KIMBA M. WOOD
                                            United States District Judge
Case 1:17-cv-00203-KMW Document 187 Filed 03/01/21 Page 4 of 4




                   Appendix A: Plaintiffs’ Imprints
                            Cengage Learning
  Brooks Cole
  Cengage
  Cengage Learning
  Course Technology
  Delmar
  Gale
  Heinle
  Milady
  National Geographic Learning
  South-Western Educational Publishing
  Wadsworth
                               McGraw Hill
  Irwin
  Lange
  McGraw-Hill
  McGraw-Hill Education
  McGraw-Hill Higher Education
  McGraw-Hill Professional
  McGraw-Hill Ryerson
  McGraw-Hill/Appleton & Lange
  McGraw-Hill/Contemporary
  McGraw-Hill/Dushkin
  McGraw-Hill/Irwin
  McGraw Hill
  NTC/Contemporary
  Osborne
  Schaum’s
                                 Pearson
  Addison Wesley
  Adobe Press
  Allyn & Bacon
  Benjamin Cummings
  Brady
  Cisco Press
  Financial Times Press/FT Press
  IBM Press
  Longman
  New Riders Press
  Peachpit Press
  Pearson
  Pearson Education
  Que Publishing
  Sams Publishing
